Per Curiam.

In Denison University v. Bd. of Tax Appeals (1965), 2 Ohio St. 2d 17, at paragraph two of the syllabus, we held: “All buildings connected with such a public college or academy and used with reasonable certainty in furthering or carrying out the necessary objects and purposes of such *135academy or college, including the president’s residence, * * * and not used with a view to profit are exempted from taxation by Section 5709.07, Revised Code. * * * ”
Under the facts presented herein, we find that our holding in Denison, supra, applies to allow the exemption.
Accordingly, we affirm the decision of the Board of Tax Appeals.

Decision affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.